December 8, 2017




                                                                          Supreme Court

                                                                          No. 2016-281-Appeal.
                                                                          (PC 15-3752)


           Michelle Hall, individually and as the    :
           Natural Parent and Guardian of minor
                       Kanasia Hall

                             v.                      :

                   Kim Hornby, R.N. et al.           :




                       NOTICE: This opinion is subject to formal revision before publication in
                       the Rhode Island Reporter. Readers are requested to notify the Opinion
                       Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
                       Rhode Island 02903, at Tel. 222-3258 of any typographical or other
                       formal errors in order that corrections may be made before the opinion is
                       published.
                                                                Supreme Court

                                                                No. 2016-281-Appeal.
                                                                (PC 15-3752)


  Michelle Hall, individually and as the      :
  Natural Parent and Guardian of minor
              Kanasia Hall

                     v.                       :

          Kim Hornby, R.N. et al.             :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Justice Flaherty, for the Court. The plaintiff, Michelle Hall, appeals from a judgment

of the Superior Court granting the motion for summary judgment of the defendants, Colleen

Belmonte and Kim Hornby. This case came before the Supreme Court pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not

summarily be decided. After considering the parties’ written and oral arguments, and after

reviewing the record, we conclude that cause has not been shown and that this case may be

decided without further briefing or argument.        The primary issue presented on appeal is

straightforward: whether G.L. 1956 § 10-6-2—which provides, in pertinent part, “that a master

and servant or principal and agent shall be considered a single tortfeasor”—means that the

release of the master from liability also releases the servant. For the reasons set forth below, we

hold that it does and therefore affirm the judgment of the Superior Court.




                                               -1-
                                                 I

                                        Facts and Travel

       The salient facts in this case are not disputed. In March 2015, plaintiff brought suit

against Tavares Pediatric Center, Inc. on behalf of herself and her daughter, alleging that her

daughter suffered serious injuries while in Tavares’s care. The complaint consisted of two

counts: one alleging negligence, and a second alleging loss of consortium. Shortly thereafter,

plaintiff and Tavares settled and the litigation was dismissed. As part of the settlement, plaintiff

executed a Joint Tortfeasor Release, which released Tavares, its insurer, and others from claims

arising from the medical treatment of plaintiff’s daughter. However, the terms of the Joint

Tortfeasor Release specifically exempted “the agents, employees, representatives, and/or medical

staff of Tavares * * *.” Indeed, plaintiff also “reserve[d] the right to make a claim against every

other person, firm or corporation, including, without limitation, Colleen Belmonte[,] and * * *

the right to make claim that Colleen Belmonte and not the Releasees are solely liable for alleged

injuries, losses and damages.”

       It is undisputed that, while she was in the care of Tavares, plaintiff’s daughter was treated

by two nurses, Colleen Belmonte and Kim Hornby. After settling with Tavares and executing

the Joint Tortfeasor Release, plaintiff brought a second suit against nurses Belmonte and Hornby.

In a complaint nearly identical to the one that she had brought against Tavares, plaintiff again

asserted two counts: one for negligence and a second for loss of consortium. Following some

limited discovery, Belmonte and Hornby moved for summary judgment.




                                               -2-
          In their motion, defendants argued that plaintiff’s claims were barred because of the

language set forth in § 10-6-2. 1 Citing the language of the statute, defendants maintained that,

because they and Tavares stood in a master-servant relationship, they “shall be considered a

single tortfeasor.” It follows, defendants argued, that plaintiff’s release of Tavares from liability

required that they, too, were released from liability. The trial justice agreed, finding that § 10-6-

2 barred plaintiff’s claims, and he therefore granted defendants’ motion for summary judgment.

The plaintiff timely appealed to this Court.

                                                    II

                                            Standard of Review

          It is well settled that when we review the grant of a party’s motion for summary

judgment, we do so de novo. Van Hoesen v. Lloyd’s of London, 134 A.3d 178, 181 (R.I. 2016).

“In doing so, we ‘examin[e] the case from the vantage point of the trial justice who passed on the

motion for summary judgment, * * * view[ing] the evidence in the light most favorable to the

nonmoving party, and if we conclude that there are no genuine issues of material fact and that the

moving party is entitled to judgment as a matter of law[,] we will affirm the judgment.’” Id.

(quoting Sullo v. Greenberg, 68 A.3d 404, 406-07 (R.I. 2013)). However, we are ever mindful

that “[s]ummary judgment is a drastic remedy, and a motion for summary judgment should be




1
    In full, G.L. 1956 § 10-6-2 provides:

                         “For the purposes of this chapter [the Uniform Contribution
                 Among Tortfeasors Act], the term ‘joint tortfeasors’ means two (2)
                 or more persons jointly or severally liable in tort for the same
                 injury to person or property, whether or not judgment has been
                 recovered against all or some of them; provided, however, that a
                 master and servant or principal and agent shall be considered a
                 single tortfeasor.” (Emphasis added.)


                                                   -3-
dealt with cautiously.” Faber v. McVay, 155 A.3d 153, 156 (R.I. 2017) (quoting Cruz v.

DaimlerChrysler Motors Corp., 66 A.3d 446, 451 (R.I. 2013)).

       Similarly, we also review questions of statutory interpretation de novo. GSM Industrial,

Inc. v. Grinnell Fire Protection Systems Co., 47 A.3d 264, 267-68 (R.I. 2012). “In matters of

statutory interpretation our ultimate goal is to give effect to the purpose of the act as intended by

the Legislature.” Id. at 268 (quoting D’Amico v. Johnston Partners, 866 A.2d 1222, 1224 (R.I.

2005)). “In carrying out our duty as the final arbiter on questions of statutory construction, ‘[i]t

is well settled that when the language of a statute is clear and unambiguous, this Court must

interpret the statute literally and must give the words of the statute their plain and ordinary

meanings.’” Id. (quoting D’Amico, 866 A.2d at 1224).

                                                III

                                            Discussion

       Before this Court, plaintiff advances three arguments. The plaintiff first maintains that

§ 10-6-2 does not bar her claims against defendants. Second, plaintiff argues that an affidavit

submitted by her attorney—averring that plaintiff’s initial complaint against Tavares alleged that

Tavares was independently liable for her daughter’s injuries—raises a genuine issue of material

fact, rendering summary judgment inappropriate. Finally, notwithstanding the language of § 10-

6-2, plaintiff, relying on the language in the release, maintains that she preserved her claims

against defendants.

       At the outset, we note that this Court has previously declared that “[t]he language of

§ 10-6-2 is clear and unequivocal: ‘a master and servant or principal and agent shall be

considered a single tortfeasor.’” DelSanto v. Hyundai Motor Finance Co., 882 A.2d 561, 566

(R.I. 2005) (quoting § 10-6-2). We are therefore bound to “give the words of the statute their




                                                -4-
plain and ordinary meanings.” GSM Industrial, Inc., 47 A.3d at 268 (quoting D’Amico, 866

A.2d at 1224).

          We turn our focus to § 10-6-2’s concluding clause, the requirement “that a master and

servant * * * shall be considered a single tortfeasor,” and we can reach no other conclusion than

that the release of one—either the master or the servant—results in the release of both. Here,

pursuant to the pellucid language of § 10-6-2, Tavares, as master, and defendants, as servants,

are a single tortfeasor. Consequently, plaintiff’s release of Tavares resulted in the release of

defendants. The simple, direct, and unambiguous language of the statute forecloses plaintiff’s

claims.

          In an effort to limit the application of this clear statutory language, plaintiff argues that

this Court has recognized a distinction as to the type of liability that is extinguished when an

injured party releases a liable party. As plaintiff correctly points out, generally, when an injured

party releases a tortfeasor-servant, it follows that the master is also released because the sole

liability that flowed to the master is vicarious, imposed by a legal fiction based only on the

servant’s tortious conduct. See Pridemore v. Napolitano, 689 A.2d 1053, 1056 (R.I. 1997). But,

plaintiff posits, the converse situation is present here.       She contends that the release of a

vicariously liable master has no effect on the liability of the tortfeasor-servant. In other words,

plaintiff argues that there remains a liability that lingers with the tortfeasor-servant, a liability

that is not extinguished by the release of the master. Because that lingering liability is actual and

not derivative, plaintiff reasons that, under § 10-6-2, the release of the master does not result in

the release of the servant.

          Certainly, there are distinctions between the types of liability that may be present when

fault is alleged against multiple parties.       See DelSanto, 882 A.2d at 566 (discussing the




                                                  -5-
difference between vicarious liability and joint and several liability). Significantly, however,

§ 10-6-2 makes no such distinction.         Its language is stark and unforgiving: Tavares and

defendants “shall be considered a single tortfeasor.” We are therefore constrained to apply its

plain and ordinary meaning, irrespective of the type of liability at issue. 2

          Because we hold that § 10-6-2 forecloses the plaintiff’s claims in this case, we need not

address whether the affidavit submitted by the plaintiff’s attorney raised a genuine issue of

material fact. Our holding also disposes of the plaintiff’s argument that she preserved her claims

against the members of Tavares’s medical staff pursuant to the Joint Tortfeasor Release. The

language set forth in the Joint Tortfeasor Release purporting to preserve the plaintiff’s claims

against the defendants cannot override the statute’s crystal-clear mandate that Tavares and the

defendants, as master and servants, “shall be considered a single tortfeasor.” See Woonsocket

Teachers’ Guild, Local 951, AFT v. Woonsocket School Committee, 770 A.2d 834, 838 (R.I.

2001) (stating that “applicable state * * * law trumps contrary contract provisions” (quoting State

v. Rhode Island Alliance of Social Services Employees, Local 580, 747 A.2d 465, 469 (R.I.

2000)).

                                                  IV

                                             Conclusion

          For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

The record shall be remanded to that court.




2
  The complaint against Tavares set forth no basis of independent liability against the master,
such as negligent hiring or failure to properly train. Therefore, any argument based on any such
theory is for another day. We also disagree with plaintiff’s contention that this interpretation
reaches an absurd result.


                                                 -6-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Michelle Hall, individually and as the Natural Parent
Title of Case                        and Guardian of minor Kanasia Hall v. Kim Hornby,
                                     R.N. et al.
                                     No. 2016-281-Appeal.
Case Number
                                     (PC 15-3752)
Date Opinion Filed                   December 8, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Richard A. Licht
                                     For Plaintiff:

                                     David Morowitz, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Michael G. Sarli, Esq.
                                     Mark P. Dolan, Esq.




SU-CMS-02A (revised June 2016)